PER CURIAM.
The summary judgment entered below for the defendant is reversed with instructions to enter judgment for the plaintiffs on liability because the record clearly shows that the defendant BellSouth breached a binding pro*2vision of its agreement not to modify the rates charged for its mobile phones within the term of the contract.1 The appellee’s position that the rights of the parties were governed by an earlier, contradictory contract is plainly without merit. See 11 Fla. Jur.2d Contracts § 159 (1979).
The cause is remanded for determination of the plaintiffs’ demand for class certification, see Broin v. Philip Morris Cos., 1994 WL 81712 (Fla. 3d DCA Case no. 92-1405, opinion filed, March 15, 1994) [19 FLW D588], and for appropriate determination of recoverable damages.
Reversed and remanded.

. The only exception to this provision admittedly did not apply in this case.